



PROFIRE ENERGY, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made this 12th
day of October, 2017 (the “Effective Date”), by and between Profire Energy,
Inc., a Nevada corporation (the “Company”), and Ryan Oviatt (“Participant”). All
capitalized terms used herein but not defined herein shall have the meanings
given to them in the Profire Energy, Inc. 2014 Equity Incentive Plan, as amended
(the “Plan”).
1.    Award. The Company hereby grants to Participant a restricted stock unit
award (the “Award”) covering up to 66,758 shares (the “Shares”) of Common Stock,
par value $0.001 per share, of the Company according to the terms and conditions
set forth herein and in the Plan. Each restricted stock unit (a “Unit”)
represents the right to receive one Share, subject to the vesting requirements
of this Agreement and the terms of the Plan. The Units are granted under Section
6(c) of the Plan. A copy of the Plan will be furnished upon request of
Participant.
2.    Performance Metrics and Vesting.
(a)Except as otherwise provided in this Agreement, the number of Units granted
under this Award that actually vest will be vested on the date (the “Vesting
Date”) that the Committee certifies that the Company has achieved the following
performance metrics (each a “Performance Metric”):
Performance Metric
Weight
Target
Above Target
Outstanding
Three Year Average Revenue Growth Rate
33%
25%
30%
35%
Operating Income as a Percentage of Revenue (Three Year Target)
33%
15%
20%
25%
Return on Invested Capital (Three Year Target)
33%
14%
22%
30%



(b)The performance period (the “Performance Period”) shall commence on January
1, 2017 and terminate on December 31, 2019. The Committee shall certify whether
the Company has achieved the Performance Metrics as soon as administratively
feasible following the end of the Performance Period, but in no event later than
90 days following the end of the Performance Period. The Committee, in its sole
discretion, shall have the right to determine how the Performance Metrics are
defined and whether they have been achieved.
(c)The vesting of the Award will be weighted 33% for each of the three
Performance Metrics. Separately from the other Performance Metrics, each
Performance Metric will determine the vesting for 22,253 Units subject to this
Award. The number of Units that will vest for each Performance Metric on the
Vesting Date shall be determined as follows: (i) if the “Target” level for such
Performance Metric is not achieved, none of the Units relating to such
Performance Metric will vest; (ii) if the “Target” level for such Performance
Metric is achieved, 50% of the Units relating to such Performance Metric will
vest; (iii) if the “Above Target” level for such Performance Metric is achieved,
75% of the Units relating to such Performance Metric will vest; and (iv) if the
“Outstanding” level for such Performance Metric is achieved, 100% of the Units
relating to such Performance Metric will vest.
1.    Restrictions on Transfer. Until the Units vest pursuant to Section 2
hereof or unless the Committee determines otherwise, none of the Units may be
transferred other than by will or by the laws of descent and distribution and no
Units may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate. The Committee may
establish procedures as it deems appropriate for Participant to designate a
person or persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to the Units
in the event of the Participant’s death.
2.    Forfeiture. Except as otherwise determined by the Committee, upon
Participant’s termination of providing service as an Eligible Person for the
Company or any Affiliate (“Service”) (in either case, as determined under
criteria established by the Committee) prior to vesting of the Units pursuant to
Section 2 hereof, all unvested Units held by such Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may waive in whole or in part any or all remaining restrictions with
respect to the unvested Units. Upon forfeiture, Participant will no longer have
any rights relating to the unvested Units.
3.    Miscellaneous
(a)    Issuance of Shares. As soon as administratively practicable following the
Vesting Date, and the Participant’s satisfaction of any required tax withholding
obligations (but in no event later than 60 days following the Vesting Date), the
Company shall cause to be issued and delivered to the Participant a certificate
or certificates evidencing Shares registered in the name of the Participant (or
in the name of the Participant’s legal representatives, beneficiaries or heirs,
as the case may be) or to instruct the Company’s transfer agent to
electronically deliver such shares to the respective Participant. The number of
Shares issued shall equal the number of Units vested, reduced as necessary to
cover applicable withholding obligations in accordance with Section 5(c) hereof.
If it is administratively impracticable to issue Shares within the time frame
described above because issuances of Shares are prohibited or restricted
pursuant to the policies of the Company that are reasonably designed to ensure
compliance with applicable securities laws or stock exchange rules, then such
issuance shall be delayed until such prohibitions or restrictions lapse.
(b)    No Rights as Shareholder. Units are not actual Shares, but rather,
represent a right to receive Shares according to the terms and conditions set
forth herein and the terms of the Plan. Accordingly, the issuance of a Unit
shall not entitle the Participant to any of the rights or benefits generally
accorded to shareholders unless and until a Share is actually issued under
Section 5(a) hereof.
(c)    Taxes. The Participant hereby agrees to make adequate provision for any
sums required to satisfy the applicable federal, state, local or foreign
employment, social insurance, payroll, income or other tax withholding
obligations (the “Withholding Obligations”) that arise in connection with this
Agreement. The Company may establish procedures to ensure satisfaction of all
applicable Withholding Obligations arising in connection with this Agreement,
including any means permitted in Section 8 of the Plan. The Participant hereby
authorizes the Company, at its sole discretion and subject to any limitations
under applicable law, to satisfy any such Tax Obligations by (1) withholding a
portion of the Shares otherwise to be issued in payment of the Units having a
value equal to the amount of Withholding Obligations in accordance with such
rules as the Company may from time to time establish; provided, however, that
the amount of the Shares so withheld shall not exceed the amount necessary to
satisfy the required Withholding Obligations using applicable minimum statutory
withholding rates; (2) withholding from the wages and other cash compensation
payable to the Participant or by causing the Participant to tender a cash
payment or other Shares to the Company; or (3) selling on the Participant’s
behalf (using any brokerage firm determined acceptable to the Company for such
purpose) a portion of the Shares issued in payment of the Units as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
Withholding Obligations; provided, however, that if Participant is a Section 16
officer of the Company under the Exchange Act, then the Committee shall
establish the method of withholding from the above alternatives and, if the
Committee does not exercise its discretion prior to the withholding event, then
Participant shall be entitled to elect the method of withholding from the
alternatives above. The Participant shall be responsible for all brokerage fees
and other costs of sale, and the Participant further agrees to indemnify and
hold the Company harmless from any losses, costs, damages or expenses relating
to any such sale. The Company may refuse to deliver Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Withholding Obligations described in this paragraph.
(d)    Plan Provisions Control. This Award is subject to the terms and
conditions of the Plan, but the terms of the Plan shall not be considered an
enlargement of any benefits under this Agreement. In addition, this Award is
subject to the rules and regulations promulgated pursuant to the Plan, now or
hereafter in effect. A copy of the Plan will be furnished upon request of the
Participant. In the event that any provision of the Agreement conflicts with or
is inconsistent in any respect with the terms of the Plan, the terms of the Plan
shall control. This Agreement (and any addendum hereto) and the Plan together
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.
(e)     No Right to Employment. The issuance of the Award shall not be construed
as giving Participant the right to be retained in the employ, or as giving a
director of the Company or an Affiliate the right to continue as a director of
the Company or an Affiliate, nor will it affect in any way the right of the
Company or an Affiliate to terminate such employment or position at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss Participant from employment, or terminate the term of a director of the
Company or an Affiliate, free from any liability or any claim under the Plan or
the Agreement. Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Award granted hereunder shall not form any part of the wages or
salary of Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.
(f)    Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Nevada.
(g)    Severability. If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
(h)    No Trust or Fund Created. Neither the Plan nor the Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person.
(i)    Section 409A Provisions. The payment of Shares under this Agreement are
intended to be exempt from the application of section 409A of the Internal
Revenue Code, as amended (“Section 409A”) by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under section 409A of the Internal Revenue Code, as amended
(“Section 409A”) and applicable guidance thereunder is otherwise payable or
distributable to the Participant under the Plan or this Agreement solely due to
the Participant’s disability or “separation from service” (as such term is
defined under Section 409A), such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless the
Committee determines in good faith that (i) the circumstances giving rise to
such disability or separation from service meet the definition of disability, or
separation from service, as the case may be, in Section 409A(a)(2)(A) of the
Code and applicable final regulations, or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A by
reason of the short-term deferral exemption or otherwise (including, but not
limited to, a payment made pursuant to an involuntary separation arrangement
that is exempt from Section 409A under the “short-term deferral” exception). Any
payment or distribution that otherwise would be made to a Participant who is a
specified employee (as determined by the Committee in good faith) on account of
separation from service may not be made before the date which is six months
after the date of the specified employee’s separation from service (or if
earlier, upon the specified employee’s death) unless the payment or distribution
is exempt from the application of Section 409A by reason of the short term
deferral exemption or otherwise.
(j)    Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
(k)    Securities Matters. The Company shall not be required, and shall not have
any liability for failure, to deliver Shares until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.
(l)    Consultation with Professional Tax and Investment Advisors. The
Participant acknowledges that the grant, exercise, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Internal Revenue Code of 1986, as amended, or under local, state or
international tax laws. The Participant further acknowledges that the
Participant is relying solely and exclusively on the Participant’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the Participant understands and agrees
that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the Participant without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse the Participant for such taxes or other items.


[Signature page follows]




94029757.3 0059466-00001

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the Effective Date.
PROFIRE ENERGY, INC.


 

 
By: /s/ Brenton W. Hatch
Name: Brenton W. Hatch
Title: Chief Executive Officer


PARTICIPANT:
 

 

 
/s/Ryan W. Oviatt   
Ryan W. Oviatt









94029757.3 0059466-00001